Citation Nr: 1023848	
Decision Date: 06/25/10    Archive Date: 07/01/10

DOCKET NO.  05-03 345A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Jennifer Margulies, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1946 to March 
1970.  The Veteran died in October 2003.  The appellant is 
the Veteran's surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) in Roanoke, Virginia, 
which denied the claim of entitlement to service connection 
for the cause of the Veteran's death.

This case was originally before the Board in March 2008, when 
it was remanded for additional evidentiary development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran's certificate of death indicates that the 
immediate cause of death was acute cerebral hemorrhage 
secondary to atherosclerosis, secondary to diabetes mellitus.  

The appellant asserts that the Veteran's diabetes mellitus, 
which was one of the underlying causes of his death, was 
caused by his exposure to herbicide agents in the "brown 
water" off the coast of the Republic of Vietnam.

With respect to the appellant's allegation that the Veteran 
had active duty in Vietnam, specifically on the waters off-
shore of Vietnam, the jurisprudential precedent is that the 
Veteran must have set foot on the land mass of Vietnam, or, 
have been present in the inland waterways of that country 
during the statutory period (so-called "brown water" naval 
activity). See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), 
cert. denied, 77 U.S.L.W. 3267 (U.S. Jan. 21, 2009).

In essence, if the Veteran did not serve in the Republic of 
Vietnam during the Vietnam era, actual exposure to herbicides 
must be verified through appropriate service department or 
other sources in order for the presumption of service 
connection for a herbicide-related diseased under 38 C.F.R. § 
3.309(e) to be applicable.  Exposure to herbicides is not 
presumed in such instances.  However, once exposure to 
herbicides has been established by the evidence of record, 
the presumption of service connection found in 38 C.F.R. § 
3.309(e) for herbicide-related diseases is applicable.

The Veteran served aboard the U.S.S. Klondike, as indicated 
by the History of Assignments included in the record.  While 
there is a formal finding of record that the RO attempted to 
locate the Veteran's personnel files from the United States 
Army, Joint Services Records Research Center (JSRRC) and the 
Defense Personnel Records Information Retrieval System 
(DPRIS), the record is still incomplete.  The RO did not 
attempt to locate the deck logs of the USS Klondike, to 
determine if the Klondike was docked in Vietnam or located in 
the "brown waters" of Vietnam.  In May 2010, the 
appellant's representative argued that the ship could have 
sailed in the inland waters off of Vietnam between January 
and March 1962 and that a search for deck logs is required.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the 
appropriate entity or entities to request 
searches of the deck log or other 
appropriate records of the USS Klondike 
for the period of January 1962 to March 
1962 (the period asserted by the 
appellant's representative in a hearing 
memorandum dated in May 2010).  All 
records obtained must be associated with 
the claims file and any negative response 
should be documented.

2.  Thereafter, the AMC/RO must 
readjudicate the claim for service 
connection for the cause of the Veteran's 
death on the basis of all pertinent 
evidence of record and all governing law 
and regulations.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative should be provided with 
a supplemental statement of the case, 
which should contain notice of all 
relevant actions taken on the claims for 
benefits, and set forth all pertinent 
evidence and governing law and 
regulations.  An appropriate period of 
time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


